Order filed July 20, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00630-CV
                                  ____________

                    EMILY AND OLIVIA RICE, Appellant

                                        V.

                      PEGGY EVELYN RICE, Appellee


                      On Appeal from the Probate Court
                           Galveston County, Texas
                     Trial Court Cause No. PR-0074518-A

                                   ORDER

      The clerk’s record was filed September 15, 2016. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the following:

    Peggy Rice’s application to probate the will of decedent Raymond Paul Rice
    Emily and Olivia Rice’s First Amended Contest to Probate of Will and
     Application for Declaratory Relief
    All pleadings on which the trial was held. See TEX. R. APP. P. 34.5(a)(1)
    The trial court’s docket sheet. See TEX. R. APP. P. 34.5(a)(3)
    Any request for preparation of the clerk’s record. See TEX. R. APP. P.
     34.5(a)(10)
    Certified bill of cost. See TEX. R. APP. P. 34.5(a)(11)


       The Galveston County Clerk is directed to file a supplemental clerk’s record
on or before August 4, 2017, containing the above listed items.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM